Name: Council Regulation (EU) NoÃ 325/2013 of 10Ã April 2013 amending Regulation (EU) NoÃ 36/2012 concerning restrictive measures in view of the situation in Syria
 Type: Regulation
 Subject Matter: international security;  Asia and Oceania;  international affairs;  international trade
 Date Published: nan

 11.4.2013 EN Official Journal of the European Union L 102/1 COUNCIL REGULATION (EU) No 325/2013 of 10 April 2013 amending Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2012/739/CFSP of 29 November 2012 concerning restrictive measures against Syria (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) On 18 January 2012, the Council adopted Regulation (EU) No 36/2012 (2) in order to give effect to Council Decision 2011/782/CFSP of 1 December 2011 concerning restrictive measures against Syria (3). (2) On 29 November 2012, the Council adopted Decision 2012/739/CFSP which repealed and replaced Decision 2011/782/CFSP. (3) Decision 2012/739/CFSP includes a ban on the purchase, import or transport of arms and related material of all types, and financing or financial assistance for the purchase, import or transport of such items. (4) That Decision also provides for the possibility to allow the release of certain frozen funds or economic resources where they are required to satisfy a judicial or administrative decision rendered in the Union, or a judicial decision enforceable in a Member State, prior to or after the date of designation of the natural or legal persons, entities or bodies concerned. (5) Decision 2012/739/CFSP also provides for derogations from certain restrictive measures for the sole purpose of evacuating citizens of the Union and their family members from Syria. (6) In view of the specific circumstances in Syria, Decision 2012/739/CFSP provides for restrictions on access to airports of all exclusively cargo flights operated by Syrian carriers and all flights operated by Syrian Arab Airlines. (7) On 28 February 2013, the Council adopted Decision 2013/109/CFSP amending Decision 2012/739/CFSP concerning restrictive measures against Syria (4). (8) Decision 2013/109/CFSP includes additional derogations in relation to the sale, supply, transfer or export of equipment which might be used for internal repression and to the provision of technical assistance. (9) Those measures fall within the scope of the Treaty on the Functioning of the European Union and regulatory action at the level of the Union is therefore necessary in order to implement them, in particular with a view to ensuring their uniform application by economic operators in all Member States. (10) It is furthermore necessary to update Regulation (EU) No 36/2012 with the latest information provided by Member States regarding the identification of competent authorities and with the address of the European Commission. (11) Regulation (EU) No 36/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 36/2012 is amended as follows: (1) Article 2(3) is replaced by the following: 3. By way of derogation from paragraph 1, the competent authorities in the Member States, as identified on the websites listed in Annex III, may authorise the sale, supply, transfer or export of equipment which might be used for internal repression, under such conditions as they deem appropriate, if they determine that: (a) such equipment is intended for humanitarian or protective use or for institution building programmes of the United Nations (UN) and of the Union, or for the Union and UN crisis management operations; or (b) in the case of the Syrian National Coalition for Opposition and Revolutionary Forces such equipment is non-lethal and is intended for the protection of civilians.; (2) Article 3(2) is replaced by the following: 2. By way of derogation from paragraph 1, and provided that the provision shall first have been approved by the competent authority of a Member State, as identified on the websites listed in Annex III, the prohibitions referred to therein shall not apply to: (a) the provision of technical assistance, financing and financial assistance:  intended solely for the support of the United Nations Disengagement Observer Force (UNDOF),  related to non-lethal military equipment, or equipment which might be used for internal repression, intended for humanitarian purposes or protective use or for the protection of civilians, or for institution building programmes of the UN and the Union, or for Union or UN crisis management operations, or for the Syrian National Coalition for Opposition and Revolutionary Forces intended for the protection of civilians,  related to non-combat vehicles which have been manufactured or fitted with materials to provide ballistic protection, intended solely for the protective use of personnel of the Union and its Member States in Syria, or for the Syrian National Coalition for Opposition and Revolutionary Forces intended for the protection of civilians; (b) the provision of technical assistance, brokering services and other services for the Syrian National Coalition for Opposition and Revolutionary Forces intended for the protection of civilians.; (3) the following Article is inserted: Article 3a It shall be prohibited: (a) to provide, directly or indirectly, financing or financial assistance relating to the goods and technology listed in the Common Military List, including financial derivatives, as well as insurance and reinsurance and brokering services relating to insurance and reinsurance for any purchase, import or transport of such items if they originate in Syria, or are being exported from Syria to any other country; (b) to participate, knowingly or intentionally, in activities the object or effect of which is to circumvent the prohibitions referred to in point (a).; (4) Article 16 is replaced by the following: Article 16 By way of derogation from Article 14, the competent authorities in the Member States, as identified on the websites listed in Annex III, may authorise the release of certain frozen funds or economic resources, or the making available of certain funds or economic resources, under such conditions as they deem appropriate, after having determined that the funds or economic resources are: (a) necessary to satisfy the basic needs of natural or legal persons, entities or bodies listed in Annexes II and IIa, and dependent family members of such natural persons, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for payment of reasonable professional fees and reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for payment of fees or service charges for routine holding or maintenance of frozen funds or economic resources; (d) necessary for extraordinary expenses, provided that the relevant competent authority has notified the grounds on which it considers that a specific authorisation should be granted to the competent authorities of the other Member States and to the Commission at least two weeks before the authorisation; (e) to be paid into or from an account of a diplomatic or consular mission or an international organisation enjoying immunities in accordance with international law, insofar as such payments are intended to be used for official purposes of the diplomatic or consular mission or international organisation; (f) necessary for humanitarian purposes, such as delivering or facilitating the delivery of assistance, including medical supplies, food, humanitarian workers and related assistance, or evacuations from Syria; (g) necessary to ensure human safety or environmental protection. The Member State concerned shall inform the other Member States and the Commission of any authorisation granted under this Article within four weeks following the authorisation.; (5) Article 18 is replaced by the following: Article 18 1. By way of derogation from Article 14, the competent authorities in Member States, as indicated on the websites listed in Annex III, may authorise the release of certain frozen funds or economic resources, if the following conditions are met: (a) the funds or economic resources are the subject of an arbitral decision rendered prior to the date on which the natural or legal person, entity or body referred to in Article 14 was listed in Annex II or IIa, or of a judicial or administrative decision rendered in the Union, or a judicial decision enforceable in the Member State concerned, prior to or after that date; (b) the funds or economic resources will be used exclusively to satisfy claims secured by such a decision or recognised as valid in such a decision, within the limits set by applicable laws and regulations governing the rights of persons having such claims; (c) the decision is not for the benefit of a natural or legal person, entity or body listed in Annex II or IIa; (d) recognising the decision is not contrary to public policy in the Member State concerned. 2. The Member State concerned shall inform the other Member States and the Commission of any authorisation granted under this Article.; (6) in Article 19(1), the following point is added: (c) payments due under judicial, administrative or arbitral decisions rendered in a Member State or enforceable in the Member State concerned,; (7) the following Article is inserted: Article 21b Article 14(2) shall not prevent acts or transactions carried out with respect to Syrian Arab Airlines for the sole purpose of evacuating citizens of the Union and their family members from Syria.; (8) the following Chapter is inserted: CHAPTER VIA RESTRICTIONS ON TRANSPORT Article 26a 1. It shall be prohibited, consistent with international law, to accept, or provide access to airports in the Union by, exclusively cargo flights operated by Syrian carriers and all flights operated by Syrian Arab Airlines, except where: (a) the aircraft is engaged in non-scheduled international air services and landing is for non-traffic or non-commercial traffic purposes; or (b) the aircraft is engaged in scheduled international air services and landing is for non- traffic purposes; as provided for under the Chicago Convention on International Civil Aviation or the International Air Services Transit Agreement. 2. Paragraph 1 shall not apply to flights for the sole purpose of evacuating citizens of the Union and their family members from Syria. 3. It shall be prohibited to participate, knowingly and intentionally, in activities the object or effect of which is to circumvent the prohibition referred to in paragraph 1.; (9) Annex III is replaced by the text appearing in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 April 2013. For the Council The President E. GILMORE (1) OJ L 330, 30.11.2012, p. 21. (2) OJ L 16, 19.1.2012, p. 1. (3) OJ L 319, 2.12.2011, p. 56. (4) OJ L 58, 1.3.2013, p. 8. ANNEX ANNEX III Websites for information on the competent authorities and address for notifications to the European Commission A. Competent authorities in each Member State: BELGIUM http://www.diplomatie.be/eusanctions BULGARIA http://www.mfa.bg/en/pages/135/index.html CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://um.dk/da/politik-og-diplomati/retsorden/sanktioner/ GERMANY http://www.bmwi.de/DE/Themen/Aussenwirtschaft/aussenwirtschaftsrecht,did=404888.html ESTONIA http://www.vm.ee/est/kat_622/ IRELAND http://www.dfa.ie/home/index.aspx?id=28519 GREECE http://www.mfa.gr/en/foreign-policy/global-issues/international-sanctions.html SPAIN http://www.maec.es/es/MenuPpal/Asuntos/Sanciones%20Internacionales/Paginas/Sanciones_%20Internacionales.aspx FRANCE http://www.diplomatie.gouv.fr/autorites-sanctions/ ITALY http://www.esteri.it/MAE/IT/Politica_Europea/Deroghe.htm CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt/sanctions LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://www.kulugyminiszterium.hu/kum/hu/bal/Kulpolitikank/nemzetkozi_szankciok/ MALTA http://www.doi.gov.mt/EN/bodies/boards/sanctions_monitoring.asp NETHERLANDS www.rijksoverheid.nl/onderwerpen/internationale-vrede-en-veiligheid/sancties AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.min-nestrangeiros.pt ROMANIA http://www.mae.ro/node/1548 SLOVENIA http://www.mzz.gov.si/si/zunanja_politika_in_mednarodno_pravo/zunanja_politika/mednarodna_varnost/omejevalni_ukrepi/ SLOVAKIA http://www.mzv.sk/sk/europske_zalezitosti/sankcie_eu-sankcie_eu FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM www.fco.gov.uk/competentauthorities B. Address for notifications to, or other communication with, the European Commission: European Commission Service for Foreign Policy Instruments (FPI) EEAS 02/309 1049 Bruxelles/Brussel BELGIQUE/BELGIÃ 